Opinion by
Mr. Justice Walling,
This is a proceeding to set aside a decree of adoption. On June 21, 1915, James B. Laughlin and Clara Y. Laughlin, his wife, residents of Pittsburgh, presented their petition in the usual form to the Court of Common Pleas of Allegheny County, setting forth, inter alia, their desire of adopting as their child one Helen Frances Young, the minor child of Nelson E. and Frances Thompson Young; that the mother had consented to the adoption and that the father had neglected and refused to provide for the child for a period of more than one year next preceding the presentation of the petition, etc. Mrs. Young also formally joined in the prayer of the petition and gave her written consent to the adoption. The court, Hon. Thomas D. Carnahan presiding, proceeded to a hearing at which Mr. and Mrs. Laughlin and Mrs. Young were present and examined, and the matter fully considered, at the conclusion of which the court made a *575decree as follows: “And now, June 21,1915, the foregoing petition presented in open court, and after hearing, it appearing to the court that Nelson E. Young, the father of Helen Frances Young, a minor child, has neglected and refused to support said child for upwards of one year, and that Frances Thompson Young, the mother of said child, has not been guilty of any neglect of said child, and has consented to its adoption by the petitioner, and it further appearing to the court that the welfare of said child will be promoted by the adoption of her by the petitioners, it is ordered and adjudged that said Helen Frances Young shall and do assume the name of Helen Young Laughlin, and have all the rights of an heir and child of said James B. Laughlin and Clara Y. Laughlin, his wife, and be subject to the duties of such child, and the adoption prayed for be and is hereby allowed and granted.” The child’s father was then in a sanitarium at Cincinnati, Ohio, where he had been a patient from October, 1913, suffering from mental and physical ailments, and where he remained until his death in July, 1916. Previous thereto, in April, 1916, George W. Thompson had been appointed his committee by proceedings in lunacy in West Virginia, where Mr. Young had formerly resided.
Mr. Young was a brother of Mrs. Laughlin, and during his illness was assisted financially by the Laughlins who had ample means. The parties were on terms of intimacy and the child had lived with the Laughlins for some months before the adoption. In the fall of 1915 Mrs. Young became dissatisfied because her wishes as to visiting and receiving visits from the child were not granted. The dissatisfaction culminated in May, 1916, when she and Mr. Young’s committee filed a petition in the court below asking that the decree of adoption be set aside; to which petition the Laughlins filed answer and testimony was taken. After careful consideration, the court, in an opinion by President Judge Shafer, refused the petition. From which order Mrs. Young and the *576committee took this appeal. The bearing on the petition to set aside tbe adoption was bad after tbe death of Mr. Young. It was urged by appellants in tbe court below and here that Mr. Young’s failure to support bis child was tbe result of ill health and not of drunkenness, profligacy or other cause within the meaning of tbe statute of May 28, 1915, P. L. 580; and, as be bad not consented to tbe adoption, tbe court was without jurisdiction. There was no record preserved of tbe evidence submitted to tbe court in tbe proceeding for adoption, so we have no accurate knowledge of just what it consisted. The court there finds that the father “has neglected and refused to support said child for upwards of a year.” Tbe presumption is that such finding Avas based on the evidence. Tbe proceedings are regular; it was a matter within jurisdiction of tbe court; and that was tbe proper tribunal to determine Avhether there bad been such a neglect and refusal to support as is contemplated by law. The jurisdictional facts Avere averred and found and no appeal taken therefrom. In our opinion tbe record discloses nothing- that would Avarrant setting aside the decree of adoption for want of jurisdiction. Tbe father’s legal status as a lunatic Avas not fixed until after tbe adoption, and be died before tbe order appealed from was made. His rights terminated at bis death; and in our opinion bis committee bad no authority thereafter to join in tbe appeal, whatever bis rights may have been theretofore. Tbe trust ended by tbe death of the lunatic: Sec. 11, Act of June 13, 1836, P. L. 592 (Purdon’s Digest, Vol. 2, page 2396); and tbe committee’s authority then ceased: Stobert v. Smith, 181 Pa. 31.
Mrs. Young is practically tbe only appellant, and contends that while she signed tbe adoption petition it was done under a misapprehension and that she never in fact consented thereto, but thought it was a proceeding to enable the Laugblins to educate tbe daughter, not to have her as their own; and also -that whatever she did was the result of their persuasion and undue influence. Tbe *577evidence fails to sustain either contention. The petition for the adoption, her consent thereto and the court’s decree are very simple and the matter was fully discussed in open court. The weight of the evidence indicates that this adoption had been well considered. There is nothing to- support any claim of fraud or bad faith on the part of Mr. and Mrs. Laughlin. Mrs. Young undoubtedly supposed that she would have the privilege of exchanging visits with the child, which was justified by the previous relations of the parties, although there was no- agreement .to that effect and that question is not before the court. The adoption seems to have been suitable and for the child’s Avelfare. Mrs. Young’s financial condition has improved since that time and she now feels able to care for her child and longs for its companionship. But by adoption a new status was created which cannot be stricken down because of regret of a parent who consented thereto.
Mrs. Young was present in court and heard all the testimony including that as to her husband’s neglect and refusal to support the child and joined in the prayer for the adoption, and we agree with the court below that, whatever Mr. Young’s rights might be if alive, she cannot question the validity of the adoption on grounds personal to him. The court acted upon the case as- presented by Mrs. Young and others and she cannot now be heard to say that the facts were not as then stated: See Wolfe v. Gordon, 4 Sadler 307, and note.
An appeal in case of adoption is in effect a certiorari and brings up nothing but the record: Lewis’ App. (Pa.), 10 Atlantic Repr. 126; Vandermis v. Gilbert, 10 Pa. Superior Ct. 570. While in such case we cannot review the merits, yet “we are entitled to inspect the whole record with regard to the regularity and propriety of the proceedings to ascertain Avhether the court below exceeded its jurisdiction or its proper legal discretion”: Robb’s Nomination Certificate, 188 Pa. 212; Independence Party Nomination, 208 Pa. 108; Franklin Film *578Mfg. Corporation, 253 Pa. 422; see also In re Diamond St., Pittsburgh, 196 Pa. 254, and Foy’s Election, 228 Pa. 14. In our opinion the court below did not exceed its jurisdiction or abuse its legal discretion in refusing appellants’ petition.
The appeal is dismissed at the costs of the appellants.